Order entered June 3, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00692-CV

                 IN RE BILLY HARRIS AND DEMAKI HARRIS, Relator

                 Original Proceeding from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-04569-B

                                           ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

injunction. We DENY relator’s expedited motion for issuance of writ of injunction. We

ORDER relator to bear the costs of this original proceeding.


                                                     /s/   DOUGLAS S. LANG
                                                           JUSTICE